Citation Nr: 0917290	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-32 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.

2.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the right knee, currently rated 
10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
patellofemoral compartment degenerative joint disease of the 
left knee, currently rated 10 percent disabling.

4.  Entitlement to an effective date earlier than March 7, 
2005 for the grant of service connection for patellofemoral 
compartment degenerative joint disease of the left knee.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for Scheuermann's disease of the dorsal spine with 
associated strain.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO)

Procedural history

In a June 2005 rating decision, service connection was 
granted for patellofemoral compartment degenerative joint 
disease of the left knee; a 10 percent disability rating was 
assigned effective March 7, 2005.  The Veteran disagreed with 
the assignment of the 10 percent disability rating and the 
effective date of the grant of service connection, and he 
later perfected an appeal as to the assigned rating and 
effective date.  

In the same June 2005 rating decision, the RO denied the 
reopening of a previously-denied claim of entitlement to 
service connection for Scheuermann's disease of the dorsal 
spine with associated strain.  The Veteran also perfected an 
appeal of that denial.

In a July 2006 rating decision, service connection was 
granted for degenerative joint disease of the right knee; a 
10 percent disability rating was assigned effective April 20, 
2006.  The Veteran disagreed with the assignment of the 10 
percent disability rating, and he later perfected an appeal 
as to the assigned rating.

In a September 2006 rating decision, service connection was 
granted for bilateral hearing loss; a zero percent 
(noncompensable) disability rating was assigned effective 
March 7, 2005.  The Veteran perfected an appeal as to the 
assigned rating.

Issue not on appeal

A June 2005 Notice of Disagreement (NOD) and an addendum to 
an October 2006 VA Form 9 reflects that the Veteran's counsel 
is in essence raising a claim of clear and unmistakable error 
(CUE) in a June 1975 RO rating decision denying service 
connection for a back disability. This matter has not bee 
adjudicated, and it is  referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of issues not yet 
adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board adds that the claim of CUE is not inextricably 
intertwined with the issue of new and material evidence to 
reopen the claim of service connection for Scheuermann's 
disease of the dorsal spine with associated strain, which is 
currently on appeal.  A CUE claim is premised upon an error 
in a prior, final adjudication; such claim may be brought at 
any time without at the same time attempting or previously 
having attempted to reopen the claim for service connection.  
See Phillips v. Brown, 10 Vet. App. 25, 33 (1997).  In other 
words, issues of CUE and new and material evidence are 
separate claims to be decided on their own merits.  


FINDINGS OF FACT

1.  An October 2005 VA audiological examination shows an 
average pure tone threshold of 49 decibels in the right ear, 
with speech recognition ability of 92 percent, and average 
pure tone threshold of 59 decibels in the left ear, with 
speech recognition ability of 86 percent.

2.  The objective clinical findings show that the Veteran's 
right knee disability is currently manifested by no 
limitation of flexion, no limitation of extension, no painful 
motion, and no instability.    

3.  The objective clinical findings show that the Veteran's 
left knee disability is currently manifested by no limitation 
of flexion, limitation of extension to five degrees, and 
painful motion.    

4.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities on appeal 
are inadequate.

5.  In February 1980, the Veteran filed a claim for a left 
knee disability; he later abandoned that claim.

6.  The Veteran's next claim for service connection for a 
left knee disability was  received on March 7, 2005.  Service 
connection for patellofemoral compartment degenerative joint 
disease of the left knee was granted in June 2005 with a 
March 7, 2005 effective date. 

7.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for 
patellofemoral compartment degenerative joint disease of the 
left knee after the Veteran abandoned his February 1980 claim 
and prior to March 7, 2005.

8.  The RO denied the Veteran's claim of entitlement to 
service connection for Scheuermann's disease of the dorsal 
spine with associated strain in a June 1975 rating decision.  

9.  The evidence received since the June 1975 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for 
Scheuermann's disease of the dorsal spine with associated 
strain, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent (noncompensable) 
rating for the Veteran's bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2008).

2.  The criteria for a rating in excess of 10 percent for the 
Veteran's degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2008).

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's patellofemoral compartment degenerative joint 
disease of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5261 (2008).

4.  The criteria for referral of the service-connected issues 
on appeal for consideration on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2008).

5.  The criteria for an effective date prior to March 7, 2005 
for the grant of service connection for patellofemoral 
compartment degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.158, 3.400 (2008).

6.  The June 1975 rating decision denying the claim for 
service connection for a disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

7.  The evidence received since the June 1975 rating decision 
is not new and material evidence as to the claim for service 
connection for Scheuermann's disease of the dorsal spine with 
associated strain, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for bilateral 
hearing loss, a right knee disability, and a left knee 
disability.  He is also seeking an earlier effective date for 
the grant of service connection for the left knee disability.  
Finally, he seeks to reopen a previously denied claim of 
entitlement to service connection for a back disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  Some exceptions exist, which are pertinent to this 
case and which will be discussed immediately below.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

 With respect to the earlier effective date issue, all 
pertinent evidence is in the claims folder and has been for 
many years.  No amount of additional evidentiary development 
would change the outcome of this issue; therefore, no VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant].  In any event, the Veteran was advised in July 
2007 letter of the evidence needed to determine an effective 
date.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United Sates Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

Letters were sent to the Veteran in March 2005, May 2006, 
January 2007, and July 2007, which were specifically intended 
to address the requirements of the VCAA.  The July 2007 VCAA 
letter informed the Veteran of the evidence necessary to 
establish an increased rating.  Moreover, the March 2005 and 
July 2007 VCAA letters informed the Veteran of the need to 
submit new and material evidence to reopen the previously-
denied claim.  This advisement satisfied the requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
claimants must be specifically informed of what is required 
to reopen their previously-denied claims.

Accordingly, the Veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the Veteran, in the 
various VCAA letters the RO asked the Veteran to identify and 
send relevant medical evidence.  The RO provided the Veteran 
with VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the VCAA letters, the Veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on his claims.  
[VA examinations were conducted in May 2005, October 2005, 
and June 2006.]

In the VCAA letters, the Veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

The RO informed the Veteran that he should submit any 
evidence in his possession relevant to his claim, as follows:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See, e.g., the July 26, 2007 
VCAA letter, page 3.  The VCAA letters thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to the new and material claim, 
element (1), veteran status, and element (2), current 
disability, are not at issue.  The new and material claim was 
denied based on element (3), relationship of such disability 
to the Veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to these crucial elements regarding this 
claim.

As to the increased rating claims, elements (1), (2), and (3) 
are not at issue.  
The Veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to current level 
of disability, element (4), and as to effective date, element 
(5), in the July 2007 VCAA letter, pages 6-10.

As to the effective date issue, as was noted above the 
Veteran was advised in the July 2007 letter of the evidence 
needed to determine an effective date. 



(iii.)  Vazquez-Flores

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 [Fast Letter 08-16; June 2, 2008], the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  In addition to entitlement to service connection, this 
matter concerns an appeal from an initial rating decision 
and, accordingly, VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 38 
U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 28 
(2008) [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].

(iv.)  General comments

The Veteran is represented in this matter by an attorney, who 
is presumed to be familiar with the VCAA.  Indeed, as 
indicated immediately below, the Veteran's counsel has in 
fact shown familiarity with this law.  It is clear that the 
Veteran and his counsel are amply aware of his 
responsibilities and those of VA.  See Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006) [appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error"].

The Board notes that the Veteran, through his attorney, has 
submitted correspondence which purports to allege that under 
the VCAA, VA must notify him of "the existence of negative 
evidence and how to counter this evidence."  See, e.g., an 
addendum to an April 2007 VA Form 9, page 2.  However, the 
United States Court of Appeals for the Federal Circuit has 
specifically found that VCAA notice "may be generic in the 
sense that it need not identify evidence specific to the 
individual claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's claim)."  
See Wilson v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 
2007).

The Court has further stated that since 38 U.S.C.A. § 5103(a) 
"deals only with information and evidence gathering prior to 
the initial adjudication of a claim . . . it would be 
senseless to construe that statute as imposing upon the 
Secretary a legal obligation to rule on the probative value 
of information and evidence presented in connection with a 
claim prior to rendering a decision on the merits itself."  
See Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  
Therefore, the attorney's contention is meritless.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

However, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In this case, the evidence of record includes the Veteran's 
service treatment records, VA and private treatment records, 
Social Security Administration records, and reports of VA 
examinations, which will be discussed below.

In an addendum to an April 2007 VA Form 9, the Veteran's 
counsel argues that a medical opinion in the report of the 
June 2006 VA examination regarding DeLuca factors is 
speculative and thus a violation of the duty to assist.  See 
the addendum to the April 2007 VA Form 9, page 1.  The Board 
will address the counsel's contention where appropriate in 
its analysis below.
 
In a November 2006 VA Form 9, the Veteran's counsel argues 
that VA should assist the Veteran by (1) contacting R.C., the 
private audiologist who conducted an audiogram in February 
2002, to determine whether he used controlled speech 
discrimination test (Maryland CNC); or (2) in the 
alternative, scheduling the Veteran for another examination.  

As explained below, the Board will be considering the speech 
recognition scores from the audiogram.  Therefore, the Board 
does not have to address whether the Veteran should be 
scheduled for another examination.  

Neither the Veteran nor his counsel has contented that his 
hearing loss has worsened.  There has been submitted no 
competent medical evidence by or on behalf of the Veteran 
which suggest that his hearing has become worse since the 
last evaluation.  The Board does not believe that the medical 
evidence of record in this case is too old to adequately 
evaluate the Veteran.  See Palczewski v. Nicholson, 21 Vet. 
App. 174 (2007) [another VA examination is not warranted 
based on the mere passage of time].  There appears to be 
ample medical evidence already of record.  A remand under 
such circumstances would be a useless expenditure of scare VA 
medical and adjudicative resources, and would perpetuate "the 
hamster-wheel reputation of veterans law".  See Coburn v. 
Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., 
dissenting).  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of an 
attorney who has presented written argument on his behalf.  
He has not requested a Board hearing.  

Accordingly, the Board will proceed to decisions as to the 
issues on appeal.

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria - bilateral hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2008).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2008).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2008).

Analysis

Schedular rating

The Veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated noncompensably (zero percent) disabling under 
38 C.F.R. § 4.85 (2008).  He essentially contends that his 
hearing loss disability has severely compromised the quality 
of his life.

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

The Board will review all audiology examination reports of 
record which are amenable to interpretation.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) [the Board may not 
interpret graphical representations of audiometric data].

The October 2005 VA audiological examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
55
60
49
LEFT
40
60
65
70
59

Puretone threshold averages were 49 and 59 decibels in the 
right and left ears, respectively.  The speech discrimination 
scores at that time were 92 percent and 86 percent in right 
and left ears, respectively.  This examination report yielded 
a numerical designation of I in the right ear (42 to 49 
percent average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination) and a numerical 
designation of III for the left ear (58 to 65 percent average 
puretone decibel hearing loss, with between 84 and 90 percent 
speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the Veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2008) [exceptional patterns of hearing impairment].  
However, the Veteran's hearing loss does not meet the 
criteria under that section.  More specifically, each of the 
four specified frequencies is not 55 dB or more in either 
ear, as required for the criteria for 38 C.F.R § 4.86(a).  
Also, the Veteran's hearing tests do not show a result of 30 
dB or less at 1000 Hz and 70 dB or more at 2000 Hz, as would 
be required for application of table VIa under 38 C.F.R. § 
4.86(b).  Therefore, the rating under 38 C.F.R. § 4.85 is the 
correct rating under the regulations for the Veteran.  

The Board has considered the report of an audiological 
evaluation conducted by R.C., a private audiologist, dated in 
February 2002.  Some parts of the reports cannot be 
interpreted by the Board.  See Kelly, supra. The private 
audiological evaluation does, however, contain speech 
recognition scores.  Consideration of those speech 
discrimination scores, which reveal 90 percent in each ear, 
and consideration of the puretone threshold averages found on 
the October 2005 VA audiological examination [49 decibels in 
the right ear and 59 decibels in the left ear] yield a 
numerical designation of II in the right ear [42 to 49 
average puretone decibel hearing loss, with between 84 and 90 
percent speech discrimination] and a numerical designation of 
III for the left ear [58 to 65 average puretone decibel 
hearing loss, with between 84 and 90 percent speech 
discrimination].

In short, the medical evidence does not support a compensable 
evaluation for the Veteran's bilateral hearing loss under any 
pertinent criteria.

The Veteran has indicated that he does not hear well.  See 
the report of the October 2005 VA audiology examination, page 
2, in which the Veteran described situations in which he 
could not hear well. The Board has no reason to doubt that 
the Veteran experiences a somewhat lesser quality of life due 
to his service-connected hearing loss.  However, as has been 
explained above the disability rating assigned must be 
determined by appropriate studies.  In this case, the studies 
performed indicate a noncompensable level of hearing loss.

In short, all of the objective medical evidence of record 
indicates that a noncompensable disability rating has been 
correctly assigned by the RO.  
The Board thus finds that the Veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the Veteran's claim 
for a compensable evaluation for bilateral hearing loss.

Fenderson and extraschedular rating

For the sake of economy, the Board will simultaneously 
discuss the matters of Fenderson and of extraschedular rating 
for this disability, along with the service-connected knee 
disabilities, below.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for patellofemoral 
compartment degenerative joint disease of the left knee, 
currently rated as 10 percent disabling.

Pertinent law and regulations

Specific rating criteria

Trauma-induced arthritis, substantiated by x-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2008).  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable, a 10 
percent disability rating is assigned for arthritis with x-
ray evidence of involvement.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).

Limitation of flexion of a leg to 60 degrees is rated as 
noncompensable (zero percent disabling).  Flexion limited to 
45 degrees warrants a 10 percent evaluation, and flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when 
flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and 
extension, if none of the symptomatology on which each rating 
is based is duplicative or overlapping.  See VAOPGCPREC 9-
2004 (Sept. 17, 2004).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2008).

Analysis

The right knee disability

(i.)  Assignment of diagnostic code

The Veteran is currently assigned a 10 percent disability 
rating for degenerative joint disease of the right knee under 
Diagnostic Code 5010-5260 [arthritis due to trauma-limitation 
of flexion of leg].   

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board notes that a March 2006 VA treatment record reveals 
an impression of a "possible" right meniscal tear.  
However, a June 2006 VA examiner conducted a thorough 
physical examination and reviewed the Veteran's claims file 
and VA treatment records.  The June 2006 VA examiner noted 
that there was no meniscus abnormality, and did not diagnose 
a right meniscal tear. There is no medical evidence in fact 
diagnoses a meniscus tear.

Thus, the Board finds that Diagnostic Code 5003, with further 
consideration of Diagnostic Codes 5260-1, is the most 
appropriate as to this issue.
 
In the addendum to the April 2007 VA Form 9, the Veteran's 
counsel appears to suggest that the right knee be separately 
rated under Diagnostic Code 5257 in addition to Diagnostic 
Code 5003.  See the addendum to April 2007 VA Form 9, page 1.  
This contention will be addressed separately below.

(ii.)  Schedular rating

With respect to limitation of left knee motion, the medical 
evidence shows full range of motion.  At the June 2006 VA 
examination, the range of motion in the right knee was from 
zero to 140 degrees.  [As noted above, normal range of motion 
is from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2008).]   Similarly, a March 2006 VA treatment record 
reflects that the Veteran had full range of motion in the 
right knee.  Thus, the Veteran does not have flexion limited 
to 60 degrees, the level at which a noncompensable evaluation 
is warranted under Diagnostic Code 5260.  

Additionally, the clinical evidence does not show extension 
limited to 5 degrees, which would allow for the assignment of 
a zero percent disability rating under Diagnostic Code 5261.  

Accordingly, the medical evidence of record does not include 
results indicating loss of range of motion in the right knee 
which would require a compensable evaluation for range of 
motion.  Because there is x-ray evidence of arthritis, a 10 
percent rating is assigned on that basis under Diagnostic 
Code 5003.

(iii.)  DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

At the June 2006 VA examination, with respect to the 
arthritis of the right knee, there was no pain on motion of 
flexion or extension.  The June 2006 examiner stated that he 
"cannot express, without resorting to mere speculation, 
additional limitation due to repetitive use during a flare 
up."  See report of the June 2006 VA examination, page 4.  

The Veteran's counsel argues that this opinion is 
speculative.  See the addendum to April 2007 VA Form 9, page 
1.  The Board disagrees.  To better understand the examiner's 
language, the Board notes the definition of reasonable doubt:  

By reasonable doubt is meant one which exists 
because of an approximate balance of positive and 
negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote 
possibility.

38 C.F.R. § 3.102 (2008) (emphasis by the Board).

In other words, the examiner's use of the term "without 
resorting to speculation" reflects that the examiner's 
opinion was that the likelihood that there was additional 
limitation due to repetitive use during a flare-up was not 
within the range of probability based on the examiner's 
observations during the physical examination which was not 
during a flare-up, and that his opinion was that any 
additional limitation due to repetitive use during a flare-up 
was pure speculation or a remote possibility.  Put another 
way, the examiner in essence indicated that it was very less 
likely than not that there is an additional limitation due to 
repetitive use during a flare up based on his observations 
during the physical examination.  

The medical evidence of record does not document any weakened 
movement, pain, excess fatigability, incoordination, or lack 
of endurance that is not contemplated in the currently 
assigned 10 percent rating.  The Board therefore concludes 
that the currently assigned 10 percent rating for the 
service-connected degenerative joint disease of the right 
knee contemplates any functional impairment, pain, and 
weakness experienced by the Veteran as a result of this 
disability.  In other words, the medical evidence does not 
demonstrate any functional loss which would enable the Board 
to assign additional disability under 38 C.F.R. §§ 4.40, 
4.45, and/or 4.59.

(iv.)  Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

In the addendum to the April 2007 VA Form 9, the Veteran's 
counsel appears to suggest that the right knee be separately 
rated under Diagnostic Code 5257 in addition to Diagnostic 
Code 5003.  

The Board first notes that the April 2007 SOC states the 
Veteran "complained of some instability" at the June 2006 
VA examination.  See April 2007 SOC, page 13.  This reporting 
is a misstatement of the Veteran's reporting of 
symptomatology.  
According to  the June 2006 VA examination report, the 
Veteran did "not complain of instability of the knee."  See 
report of the June 2006 VA examination, page 2 [emphasis 
added by the Board].

A review of the record on appeal discloses that there is no 
competent medical evidence of lateral instability or 
recurrent subluxation in right knee.  During the June 2006 VA 
examination, there was no instability identified and, as 
noted above, no meniscus abnormalities.  Likewise, the March 
2006 VA treatment record shows that varus and valgus stress 
tests were negative.  The Veteran and his counsel have 
pointed to no specific medical evidence in support of a 
separate rating under Diagnostic Code 5257, aside from the 
erroneously reported June 2006 examination results.   

In the absence of competent medical evidence demonstrating 
instability of the right knee, the Board declines to 
separately rate the right knee under Diagnostic Code 5257.

The left knee disability

(i.)  Assignment of diagnostic code

The Veteran is currently assigned a 10 percent disability 
rating for degenerative joint disease of the right knee under 
Diagnostic Codes 5010-5260, based on x-ray evidence of 
arthritis.  As with the right knee, the Board will evaluate 
the left knee disability under Diagnostic Codes 5003 and 
5260-1.   

 (ii.)  Schedular rating

The medical evidence does not show limitation of flexion.  At 
the May 2005 VA examination, flexion was to 140 degrees, 
which is normal range of flexion.  Extension was limited to 5 
degrees, which does not meet the criteria for a compensable 
evaluation under Diagnostic Code 5261.  

Under such circumstances, the left knee disability is 
appropriately rated 10 percent disabling based on 
noncompensable limitation of motion and X-ray evidence of 
arthritis.  See 38 C.F.R. § 4.71, Diagnostic Code 5003.

(iii.)  DeLuca considerations

At the May 2005 VA examination, the Veteran underwent 
repetitive range of motion testing which revealed mild-to-
moderate pain, mild weakness, and mild fatigability.  There 
was no incoordination, and his range of motion did not 
decrease.  The examiner noted that the major functional 
impact was pain with repetitive use.  The Veteran reported 
that he had flare-ups during weather changes, to include cold 
weather, and with bending, climbing, and walking.  The 
examiner indicated that he "could not determine additional 
limitation during flare-ups or following repetitive use 
because this would be speculation based on his comments."  
See report of the May 2005 VA examination, page 2.

As noted above, the Veteran's counsel argued that similar 
language by the June 2006 VA examiner was speculative.  
However, as has already been discussed, the examiner's use of 
the term "speculation" reveals that the examiner's opinion 
was that the likelihood that there was additional limitation 
due to repetitive use during a flare up was not within the 
range of probability based on the examiner's observations 
during the physical examination which was not during a flare 
up, and that his opinion was that any additional limitation 
due to repetitive use during a flare up was pure speculation 
or a remote possibility.  Put another way, the examiner in 
essence indicated that it was very less likely than not that 
there is an additional limitation due to repetitive use 
during a flare up based on his observations during the 
physical examination.
 
Even with consideration of the medical evidence of pain with 
repetitive use and mild weakness and fatigability, the 
medical evidence of record does not document any weakened 
movement, pain, excess fatigability, incoordination, or lack 
of endurance that is not contemplated in the currently 
assigned 10 percent rating.  
The medical evidence does not demonstrate any functional loss 
which would enable the Board to assign additional disability 
under 38 C.F.R. §§ 4.40, 4.45, and/or 4.59.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the Veteran's 
service-connected bilateral hearing loss and bilateral knee 
disabilities have not changed appreciably since the Veteran 
filed his claims.  There are no medical findings or other 
evidence which would allow for the assignment of a 
compensable disability rating for bilateral hearing loss at 
any time during the period of time here under consideration.  
Similarly, there are no medical findings or other evidence 
which would allow for the assignment of ratings in excess of 
10 percent for the bilateral knee disabilities at any time 
during the periods of time here under consideration.  
Specifically, ranges of motion of both knees have been 
noncompensable at all time.

Based on this record, the Board finds that a noncompensable 
disability rating was properly assigned for the Veteran's 
service-connected hearing loss for the entire period from the 
date of service connection, March 7, 2005.  The Board further 
finds that 10 percent disability ratings were properly 
assigned for the entire period from the date of service 
connection for the right knee disability, April 20, 2006, and 
for the entire period from the date of service connection for 
the left knee disability, March 7, 2005.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the RO has apparently considered the Veteran's 
claims under C.F.R. § 3.321(b)(1) because 38 C.F.R. 
§ 3.321(b)(1) was included in the various Statements of the 
Case.  Accordingly, the Board will address the possibility of 
the assignment of an extraschedular rating for the increased 
disability ratings at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected bilateral hearing loss and bilateral knee 
disabilities are inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's hearing loss 
with the established criteria found in the rating schedule 
for hearing loss shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers puretone 
decibel hearing loss and speech discrimination hearing loss.  
Similarly, the rating criteria for arthritis reasonably 
describe the Veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers limitation 
of motion.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his bilateral hearing loss or bilateral knee disabilities.  
Indeed, it does not appear from the record that he has been 
hospitalized at all since service for those disabilities.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to these disabilities.  The 
Veteran is currently unemployed; he has had jobs in insurance 
and publishing fields.  There is nothing in the record which 
suggests that the service-connected disabilities in and of 
themselves markedly impacted his ability to perform a job.  
Significantly, the report of the June 2006 VA examination 
reflects that the Veteran stopped working due to non service-
connected seizures.  In fact, the Veteran was denied Social 
Security disability benefits in October 2004, with his 
hearing loss being listed as a secondary disability.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
these service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

For reasons which have been expressed in detail above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claims for increased disability ratings for his 
service-connected bilateral hearing loss, degenerative joint 
disease of the right knee, and patellofemoral compartment 
degenerative joint disease of the left knee.  The benefits 
sought on appeal are denied.  

4.  Entitlement to an effective date earlier than March 7, 
2005 for the grant of service connection for patellofemoral 
compartment degenerative joint disease of the left knee.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2008).

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, compensation based on such evidence 
shall commence not earlier than the date of the filing of the 
new claim.  See 38 C.F.R. § 3.158(a) (2008).

Factual background

The Board believes that a brief procedural history of this 
issue will assist in an understanding of its analysis of this 
claim.

The Veteran separated from active duty in August 1974.  He 
filed a claim of entitlement to service connection for a left 
knee disability on February 12, 1980, two days after seeking 
medical treatment therefor at a VA clinic.  The Veteran was 
hospitalized in June 1980 for left knee surgery.  

In an August 7, 1980 letter, the RO noted the Veteran's 
recent hospitalization, as well as in-service left knee 
injury.  The RO instructed the Veteran to complete a VA Form 
21-4138 (statement in support of claim) and describe "all 
the circumstances (reinjuries of the left knee, etc.) 
surrounding your appearing at the Outpatient Clinic February 
10, 1980."  The RO also asked the Veteran to "describe all 
other injuries to the left knee since service and submit the 
names and addresses of physicians who have treated you for 
your left knee condition since service."  The RO advised the 
Veteran that "[i]f we have not heard from you in fifteen 
days we will assume that you do not wish to pursue the 
claim."  The Veteran did not respond to that letter.  

Nothing further was heard from the Veteran about a left knee 
disability until March 7, 2005, when the RO received a 
statement from the Veteran's counsel in which it was alleged 
that the February 1980 claim for a left knee disability 
"open and unadjudicated."  Service connection for 
patellofemoral compartment degenerative joint disease of the 
left knee was granted in June 2005, with a March 7, 2005 
effective date.  The Veteran has disagreed with the effective 
date.

Analysis

The evidence of record shows that the Veteran filed a claim 
for service connection for a left knee disability in February 
1980.  The RO asked for supporting evidence.  The Veteran did 
not respond to the August 1980 letter, and the claim was 
deemed abandoned due to the Veteran's failure to respond to a 
specific request for information from the RO in August 1980. 

The RO assigned an effective date of March 7, 2005 for the 
grant of service connection for patellofemoral compartment 
degenerative joint disease of the left knee.  This date was 
chosen by the RO because the Veteran's claim of that date was 
granted by the RO.  The RO in essence found that the prior 
claim of entitlement to service connection for a left knee 
disability had been abandoned.

The Veteran seeks an earlier effective date.  The Veteran's 
counsel argues that the effective date should be February 12, 
1980, the date of the original claim.  
The attorney claims that there was no letter dated August 7, 
1980 in his copy of the Veteran's claims file.  See the June 
2005 Notice of Disagreement, page 2.  
The Board does not disbelieve the attorney; however, a review 
of the Veteran's claims file clearly shows that the RO 
prepared the letter on August 7, 1980 which is described 
above.  

It appears that the attorney is arguing that the August 7, 
1980 letter was never sent by the RO and in any event was 
never received by the Veteran.  However, there is the 
presumption of administrative regularity, under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926). 
In Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA.  
The Court found that this presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties.  See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).
Here, there has been submitted no evidence to rebut the 
presumption of regularity [i.e., that the August 7, 1980 
letter was mailed by the RO to the Veteran's address of 
record].

Although the RO told the Veteran that he had to respond 
within 15 days of the August 7, 1980 letter, the question in 
this case is whether he responded within a year of that 
letter.  See 38 C.F.R. § 3.158(a); see also Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996) [holding that where requested 
evidence is not furnished within one year of request, VA is 
required to consider claim abandoned under 
§ 3.158(a)].  The Board finds that the Veteran's February 
1980 claim was abandoned when he failed to provide the 
necessary information regarding post-service injuries and 
treatment within one year of the August 7, 1980 letter 
requesting such information. The record contains no 
indication, nor does the Veteran or his counsel contend, that 
the Veteran submitted the requested information within one 
year of the August 7, 1980 letter.  

The August 1980 letter specifically informed the Veteran of 
the consequences of his not responding to the request - that 
his claim would be considered abandoned.
The RO never issued a rating decision as to the  February 
1980 claim due to the Veteran's lack of response to the RO's 
letter.  

The Veteran's counsel argues that the February 1980 claim is 
not final and that failing to issue a rating decision was a 
"grave procedural error."  However, the Court has 
specifically addressed the scenario of abandoned claims in 
Morris v. Derwinski, 1 Vet. App. 260 (1990).  In that case, 
involving a similar factual background, the Court addressed 
the appellant's argument that his claim was never ruled upon 
by VA.  The Court held that the issuance of a decision by the 
RO was not required under the abandoned claims provision, and 
noted that "VA was never able to adjudicate [the] appellant's 
claim because [the] appellant failed to respond to the VA's 
request for evidence."  See Morris, 1 Vet. App. at 265.  The 
Court noted that 38 C.F.R. § 3.158(a) was specifically 
promulgated to address this point by deeming that claimants 
who fail to respond to requests for evidence within one year 
are deemed to have abandoned their claims.  

Moreover, the Court in Morris held that the abandonment 
provisions of 38 C.F.R. § 3.158(a) cannot be set aside or 
waived on grounds of alleged ignorance of regulatory 
requirements.  In Morris, the Court concluded that the 
appellant, even though he may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), was 
necessarily charged with knowledge of the regulation.  See 
Morris, 
1 Vet. App. at 265.

In short, the Board finds that the Veteran's February 1980 
claim was abandoned when he failed to provide the necessary 
information regarding post-service injuries and treatment 
within one year of the August 7, 1980 letter requesting such 
information.  The Court has specifically held that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

For reasons stated above, the Board rejects the contention 
that the Veteran has had an unacted-upon claim dating back to 
February 1980, which he could activate at any time.  See 
Morris, supra.   

The remaining matter is whether the Veteran sought service 
connection for a left knee disability again prior to March 7, 
2005.  The Board has reviewed the record to determine whether 
any communication to VA made by or on behalf of the Veteran 
after he abandoned his February 1980 claim and prior to his 
March 7, 2005 claim could be construed as a claim for service 
connection for a left knee disability.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198- 200 (1992); see also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [noting that VA must 
liberally construe all documents filed by a claimant in order 
to determine, or even to infer, what claims have been filed].  
The record, however, contains no such communication, and 
neither the Veteran nor his counsel has pointed to any such 
communications.

In conclusion, for reasons stated above, the Board finds that 
the effective date for the grant of service connection for 
patellofemoral compartment degenerative joint disease of the 
left knee is no earlier than the currently assigned March 7, 
2005.  The benefit sought on appeal, entitlement to an 
earlier effective date, is accordingly denied.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for Scheuermann's disease of the dorsal spine with 
associated strain.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

New and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the Veteran's current 
claim to reopen was initiated in March 2005, his claim will 
be adjudicated by applying the revised section 3.156, which 
is set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

In February 1975, the Veteran filed a claim of entitlement to 
service connection for a back disability.  Service connection 
for Scheuermann's disease of the dorsal spine with associated 
strain was denied in an unappealed June 1975 rating decision. 

The evidence of record at the time of the RO decision in June 
1975 consisted of the Veteran's service treatment records and 
a report of a May 1975 VA examination.

The Veteran's service treatment records show that he was 
treated for back symptomatology after a motor vehicle 
accident in April 1973.  Kyphosis and old compression 
fractures of the thoracic spine were noted.

The report of the May 1975 VA examination shows a diagnosis 
of Scheuermann's disease of the dorsal spine and a strain of 
the dorsolumbar spine superimposed on Scheuermann's disease.  
The examiner noted that the Veteran had Scheuermann's disease 
as a teenager and that the Scheuermann's disease was 
"possibly" aggravated by an in-service injury.

The June 1975 decision

The RO denied the Veteran's claim based on medical evidence 
showing that the Scheuermann's disease was a congenital or 
developmental abnormality and thus was not a disease or 
injury within the meaning of applicable legislation for 
disability compensation purposes.  The RO further determined 
that "there is no definite showing of aggravation."  

The Veteran filed a timely notice of disagreement, and the RO 
issued a SOC in October 1975.  The Veteran, however, did not 
file a substantive appeal; therefore, the June 1975 RO 
decision became final.  See 38 C.F.R. § 20.200 (2008).

The Veteran filed to reopen his claim in March 2005.  As was 
noted in the Introduction, the RO declined to reopen the 
claim, and the Veteran appealed.  

Additional evidence which has been received since June 1975 
will be discussed below.

Analysis

The "old" evidence demonstrated a the existence of a back 
disability.  The RO denied the Veteran's claim in June 1975 
on the basis that the evidence then of record showed that the 
Veteran's disability was a congenital defect which was not 
aggravated due to his military service.
 
Evidence added to the record since the denial in June 1975 
includes a duplicate copy of the report of the June 1975 VA 
examination, duplicate copies of service treatment records, 
post-service private and VA medical records, and Social 
Security Administration records.

The duplicate copies of the report of the June 1975 VA 
examination and the service treatment records are not new 
because that evidence was previously considered by the RO.

The medical records dated from 1995 to 2005 and Social 
Security Administration records reflect a continuing 
diagnosis of a back disability.  This evidence, while new in 
the sense that these particular records had not been 
previously associated with the Veteran's claims file, is not 
material.  The presence of a back disability was known at the 
time the RO denied the Veteran's claim in June 1975; the 
matter of the existence of a back disability has never been 
in dispute.  The medical evidence received since June 1975 
merely reflects that a back disability still exists.  Such 
evidence, although new, is not material, since it does not 
establish in-service incurrence or aggravation of such 
disability.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence]. 

The Board adds that private and VA medical records indicating 
that the Veteran's current back symptomatology is related to 
a 1995 fall and a 2001 motor vehicle accident is evidence 
against the claim.  See Villalobos v. Principi, 3 Vet. App. 
450 (1992) [evidence that is unfavorable to the appellant is 
not new and material].

Crucially, what remains lacking is evidence which would 
suggest that either the pre-existing back disability was 
aggravated in service, or that here was a superimposed back 
injury or disease in service.  The Board notes that the 
Veteran's counsel stated that "[t]he [V]eteran is currently 
seeking an opinion to show that his condition was either 
caused by or aggravated by the physical demands of military 
service."  See the June 2005 NOD, page 3 [emphasis as in the 
original].  However, no such opinion has been submitted.  The 
Veteran has been accorded ample opportunity to obtain such an 
opinion; he has not done so.  See 38 U.S.C.A. § 5107(a) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

As was explained in the VCAA discussion above, VA's duty to 
assist a claimant does not attach until a claim is reopened.

In short, after a careful review of the evidence, the Board 
concludes that new and material evidence has not been 
submitted to reopen the claim.  The evidence does not relate 
to unestablished facts necessary to substantiate the claim, 
namely 
in-service incurrence or aggravation of disease or injury.  
The claim is not reopened, and the benefit sought on appeal 
remains denied.




ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.

Entitlement to an increased disability rating for service-
connected degenerative joint disease of the right knee is 
denied.

Entitlement to an increased disability rating for service-
connected patellofemoral compartment degenerative joint 
disease of the left knee is denied.

Entitlement to an effective date prior to March 7, 2005 for 
the grant of service connection for patellofemoral 
compartment degenerative joint disease of the left knee is 
denied.

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for 
Scheuermann's disease of the dorsal spine with associated 
strain is not reopened.  The benefit sought on appeal remains 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


